Exhibit 10.1 

 

 

 

RUTH’S HOSPITALITY GROUP, INC.

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of September 12, 2016 and entered into by and among
RUTH'S HOSPITALITY GROUP, INC., a Delaware corporation (“Company”), the
financial institutions from time to time party to the Credit Agreement referred
to below (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for Lenders (“Administrative Agent”), and, for purposes of Section 4
hereof, the Guarantors (as defined in Section 4 hereof) listed on the signature
pages hereof, and is made with reference to that certain Second Amended and
Restated Credit Agreement, dated as of February 14, 2012 (as amended, restated,
supplemented and/or modified from time to time prior to the date hereof, the
“Credit Agreement”), by and among Company, Lenders, Wells Fargo Securities, LLC,
as sole lead arranger and sole bookrunner, and Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to make
certain amendments as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.

AMENDMENTS TO THE CREDIT AGREEMENT.

 

 

A.

Amendment to Section 7: Company’s Negative Covenants.

 

Subsection 7.5 of the Credit Agreement is hereby amended by deleting the number
“$100,000,000” contained in clause (b) thereof and substituting the number
“$140,000,000” therefor.

 

 
 

--------------------------------------------------------------------------------

 

  

SECTION 2.

CONDITIONS TO EFFECTIVENESS.

 

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Second Amendment Effective Date”):

 

A.     On or before the Second Amendment Effective Date, Company shall, and
shall cause each Guarantor to, deliver to Lenders (or to Administrative Agent
for Lenders with sufficient originally executed copies, where appropriate, for
each Lender) the following, each, unless otherwise noted, dated the Second
Amendment Effective Date:

 

1.     Copies of all amendments to the Organizational Documents of Company
executed on or after May 8, 2013, in each case, certified by the Secretary of
State of Delaware or, if such document is of a type that may not be so
certified, certified by the secretary or similar officer of Company, together
with a good standing certificate from the Secretary of State of the State of
Delaware, each dated a recent date prior to the Second Amendment Effective Date;

 

2.     Resolutions of the Governing Body of Company approving and authorizing
the execution, delivery, and performance of this Amendment, certified as of the
Second Amendment Effective Date by the secretary or similar officer of Company
as being in full force and effect without modification or amendment;

 

4.     Signature and incumbency certificates of the officers of Company
executing this Amendment on Company’s behalf; and

 

5.     Executed copies of this Amendment.

 

SECTION 3.

COMPANY'S REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

 

A.     Corporate Power and Authority. Company has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by the Credit Agreement as amended by this Amendment (the “Amended
Agreement”).

 

B.     Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary action on the part of Company.

 

C.     No Conflict. The execution and delivery by Company of this Amendment and
the performance by Company of this Amendment and the Amended Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Organizational
Documents of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other Governmental Agency binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

 

 
2

--------------------------------------------------------------------------------

 

  

D.     Governmental Consents. The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not require any Governmental Authorization.

 

E.     Binding Obligation. This Amendment has been duly executed and delivered
by Company and this Amendment and the Amended Agreement are the legally valid
and binding obligations of Company, enforceable against Company in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

F.     Incorporation of Representations and Warranties From Credit Agreement.
The representations and warranties contained in Section 5 of the Credit
Agreement are and will be true, correct and complete in all material respects on
and as of the Second Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date; provided
that, if a representation and warranty is qualified as to materiality, the
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition.

 

G.     Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment or the Amended Agreement that would
constitute an Event of Default or a Potential Event of Default.

 

SECTION 4.

ACKNOWLEDGEMENT AND CONSENT.

 

Each guarantor (or pledgor) listed on the signatures pages hereof (each, a
“Guarantor”) hereby acknowledges and agrees that the Subsidiary Guaranty and any
Collateral Document (each, a “Credit Support Document”) to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in
this Amendment and the Credit Support Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Second Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date; provided
that, if a representation and warranty is qualified as to materiality, the
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition.

 

 
3

--------------------------------------------------------------------------------

 

  

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

SECTION 5.

MISCELLANEOUS.

 

A.     Reference to and effect on the Credit Agreement and the other Loan
Documents.

 

(i)     On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)    The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

 

B.     Fees and Expenses. Company acknowledges that all costs, fees and expenses
as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Company.

 

C.      Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

D.     Counterparts; Effectiveness. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 2 hereof) shall become
effective upon the execution of a counterpart hereof by Company, Requisite
Lenders and each of the Credit Support Parties and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof. 

 

 
4

--------------------------------------------------------------------------------

 

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 
5

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

 

 

  Ruth’sHospitality Group, Inc.  

 

 

 

 

 

 

 

 

 

By:

/s/ Alice G. Givens

 

 

Name:

 Alice G. Givens

 

 

Title: 

 VP – General Counsel & Secretary

 

  

 
Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

  

LENDERS:

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as Arranger
and as Administrative Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Maureen S. Malphus

 

 

Name:

 Maureen S. Malphus

 

 

Title:

 Vice President

 

 



 
Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

1ST FARM CREDIT SERVICES, PCA, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

 

Name:

 Corey J. Waldinger

 

 

Title:

 Vice President, Capital Markets Group

 

 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ John A. Marian

 

 

Name:

 John A. Marian

 

 

Title:

 Vice President

 

 



 
Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jamie M. Swisher

 

 

Name:

 Jamie M. Swisher

 

 

Title:

 Vice President

 

 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lynn Richard

 

 

Name:

 Lynn Richard

 

 

Title:

 Authorized Officer

 

 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ David West

 

 

Name:

 David West

 

 

Title:

 Vice President

 

 



 
Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement  

--------------------------------------------------------------------------------

 

 

 

TD BANK N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James G. Hanning

 

 

Name:

 James G. Hanning

 

 

Title:

 Vice President

 





 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

R.F. LLC (for purposes of Section 4 only), as a Credit Support Party

 

        BY: RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager  

 

 

 

 

 

 

 

 

 

By:

  /s/ Alice G. Givens

 

 

Name:

  Alice G. Givens

 

 

Title:

  VP – General Counsel & Secretary

 

                  RCSH HOLDINGS, INC. (for purposes of Section 4 only), as a
Credit Support Party                     By:   /s/ Alice G. Givens     Name:
  Alice G. Givens     Title:   VP – General Counsel & Secretary                
    RCSH MANAGEMENT, INC. (for purposes of Section 4 only), as a Credit Support
Party                     By:   /s/ Alice G. Givens     Name:   Alice G. Givens
    Title:   VP – General Counsel & Secretary                     RCSH
OPERATIONS, INC. (for purposes of Section 4 only), as a Credit Support Party    
                By:   /s/ Alice G. Givens     Name:   Alice G. Givens     Title:
  VP – General Counsel & Secretary  

 



 
Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement  

--------------------------------------------------------------------------------

 

 

 

RCSH OPERATIONS, LLC (for purposes of Section 4 only), as a Credit Support Party

 

        By: RUTHS'S HOSPITALITY GROUP, INC., as Sole Member and Manager  

 

 

 

 

 

 

 

 

 

By:

  /s/ Alice G. Givens

 

 

Name:

  Alice G. Givens

 

 

Title:

  VP – General Counsel & Secretary

 

                  RUTH'S CHRIS STEAK HOUSE BOSTON, LLC (for purposes of
Section 4 only), as a Credit Support Party           By: RUTH'S HOSPITALITY
GROUP, INC., as Sole Member and Manager                     By:   /s/ Alice G.
Givens     Name:   Alice G. Givens     Title:   VP – General Counsel & Secretary
                    RUTH'S CHRIS STEAK HOUSE DALLAS, L.P. (for purposes of
Section 4 only), as a Credit Support Party           By: RUTH'S HOSPITALITY
GROUP, INC., as General Partner                     By:   /s/ Alice G. Givens  
  Name:   Alice G. Givens     Title:   VP – General Counsel & Secretary  





 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

RUTH'S CHRIS STEAK HOUSE TEXAS, L.P. (for purposes of Section 4 only), as a
Credit Support Party

 

        By: RUTH'S HOSPITALITY GROUP, INC., as General Partner  

 

 

 

 

 

 

 

 

 

By:

  /s/ Alice G. Givens

 

 

Name:

  Alice G. Givens

 

 

Title:

  VP – General Counsel & Secretary

 

                  RUTH'S CHRIS STEAK HOUSE FRANCHISE, LLC (for purposes of
Section 4 only), as a Credit Support Party           By: RUTH'S HOSPITALITY
GROUP, INC., as Sole Member and Manager                     By:   /s/ Alice G.
Givens     Name:   Alice G. Givens     Title:   VP – General Counsel & Secretary
                    RHG FISH MARKET, INC. (for purposes of Section 4 only), as a
Credit Support Party                     By:   /s/ Alice G. Givens     Name:  
Alice G. Givens     Title:   VP – General Counsel & Secretary                  
  RHG KINGFISH, LLC (for purposes of Section 4 only), as a Credit Support Party
          By: RUTH'S HOSPITALITY GROUP, INC., as Sole Member                    
By:   /s/ Alice G. Givens     Name:   Alice G. Givens     Title:   VP – General
Counsel & Secretary  

 



 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement 

--------------------------------------------------------------------------------

 

 

 

RCSH MILLWORK, LLC (for purposes of Section 4 only), as a Credit Support Party

 

        By: RCSH OPERATIONS, LLC, as Sole Member and Manager           By:
RUTH'S HOSPITALITY GROUP, INC., as Sole Member and Manager  

 

 

 

 

 

 

 

 

 

By:

  /s/ Alice G. Givens

 

 

Name:

  Alice G. Givens

 

 

Title:

  VP – General Counsel & Secretary

 

                  MFM WINTER PARK, LLC (for purposes of Section 4 only), as a
Credit Support Party           By: RHG KING FISH, LLC, as Sole Member          
By: RUTH'S HOSPITALITY GROUP, INC., as Sole Member and Manager                  
  By:   /s/ Alice G. Givens     Name:   Alice G. Givens     Title:   VP –
General Counsel & Secretary  

 

 

 

Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement